Citation Nr: 1716535	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis prior to September 12, 2011.  

2.  Entitlement to a rating in excess of 10 percent for right knee limitation of extension disability prior to September 12, 2011. 

3.  Entitlement to an initial rating in excess of 30 percent for a total arthroplasty of the right knee.

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to right knee disability.

5.  Entitlement to service connection for a right hip disorder, to include as secondary to right knee disability.

6.  Entitlement to service connection for a left hip disorder, to include as secondary to right knee disability.

7.  Entitlement to service connection for a back disorder, to include as secondary to right knee disability.

8.  Entitlement to service connection for a left knee disorder, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The case was remanded by the Board in December 2011 for additional development of claims for increased ratings for right knee as well as service connection for bilateral hip and left ankle disorders as well as the petitions to reopen claims for service connection for back and left knee disorders.  

Following the December 2011 remand, a June 2012 rating decision granted service connection for a total arthroplasty of the right knee, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, and, in pertinent part, consolidated the ratings assigned for right knee disability under the rating assigned for a total arthroplasty of the right knee pursuant to DC 5055, effective September 12, 2011.  A temporary 100 percent convalescent rating was assigned for the right knee disability from September 12, 2011 to October 31, 2012, pursuant to 38 C.F.R. § 4.30, and a 30 percent disability rating was assigned thereafter.

These claims were before the Board again in May 2015, when the Board denied an earlier effective date for the total arthroplasty of the right knee and remanded the increased rating claims for the right knee for further development.  The Board also reopened the claims for service connection for the back and left knee disorders and remanded the claims, along with the remaining service connection claims, for further development. 

Further, with respect to the right knee claims, the Veteran has been in receipt of a separate 30 percent disability rating for instability since May 21, 2002, the effective date for service connection of the right knee.  The 30 percent disability rating is the highest schedular rating for instability of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and the Veteran has not indicated any appeal with respect to the instability rating.  

The Board finds substantial compliance with the December 2011 and May 2015 remand directives regarding the claims for increased ratings for the right knee.  

The issues of entitlement to service connection for the bilateral hips, left knee, and back are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period prior to September 12, 2011, the right knee disability was manifested by flexion limited to 100 degrees at worst, extension limited to 20 degrees at worst, severe instability, symptoms of locking, severe pain, and effusion into the knee joint.

2.  For the period from November 1, 2012, the right knee status post total arthroplasty has been manifested by pain but not severe, painful motion or weakness.

3.  There is no current diagnosis of a left ankle disability.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2016).

2.  The criteria for a rating of 30 percent, but no higher, for right knee limitation of extension, have been met from July 28, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

3.  The criteria for an initial rating in excess of 30 percent for right total knee arthroplasty residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256-5263 (2016).

4.  Service connection for a left ankle disorder is denied.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); 

see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

I.  Increased Ratings 

The Veteran asserts that he is entitled to higher ratings for his right knee disability prior to September 12, 2011.  As discussed in the Introduction above, the Veteran underwent a total right knee arthroplasty on September 12, 2011 and was assigned a temporary 100 percent disability rating from that date through October 31, 2012.  The residuals of the right knee total arthroplasty are currently rated as 30 percent disabling from November 1, 2012.  The Veteran asserts that he is entitled to a higher rating for his right knee arthroplasty residuals from November 1, 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  See 38 C.F.R. § 3.400.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code (DC) 5003 provides ratings for degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides for ratings for ankylosis under Diagnostic Code 5256.  A 30 percent disability rating is warranted for favorable ankylosis angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent disability rating is warranted for ankylosis in flexion between 10 and 20 degrees.  A 50 percent disability rating in flexion between 20 and 45 degrees.  And, a maximum of 60 percent disability rating for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more. 

Dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation under Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Under Diagnostic Code 5262, 10, 20, and 30 percent disability ratings are assigned for malunion of the tibia and fibula with slight, moderate, and marked "knee or ankle disability," respectively.  38 C.F.R. § 4.71a.  A 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace. Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

	a. Prior to September 12, 2011

As discussed above, the Veteran is currently in receipt of three separate disability ratings for the right knee for the period prior to September 12, 2011.  Specifically, the Veteran is in receipt of a 10 percent disability rating for arthritis, rated under Diagnostic Code 5003-5260, for limitation of flexion.  The Veteran is also in receipt of a 10 percent disability rating under Diagnostic Code 5261 for limitation of extension and a 30 percent disability rating for severe instability, under Diagnostic Code 5257.  

VA outpatient treatment records show that in August 2008, the Veteran had limitation of extension and flexion although specific ranges of motion were not noted.  

During the VA examination in November 2008, the Veteran reported increased pain, decreased mobility, locking, giving way, swelling, fatigability, and lack of endurance.  The Veteran also reported that he was barely able to get around although he was still able to dress and bathe himself.  He also reported that he was not working and that he had been on Social Security disability for his back disorder, since 2002.  The examiner noted that the Veteran used crutches and that the Veteran reported that he was going to be measured for custom knee braces.  Regarding flare-ups, the Veteran reported that he experienced constant daily pain that waxed and waned according to activity.

Objective range of motion testing at the November 2008 VA examination revealed flexion in active motion to 100 degrees with pain beginning at 70 degrees, flexion in passive motion to 130 degrees with pain beginning at 70 degrees, and extension to 10 degrees with pain beginning at 20 degrees.  The examiner noted that there was no change in motion, no further limitation on repeated testing as well as resisted testing of the joints.  The examiner also noted that there was no additional limitation of function due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner found the Veteran's right knee to be stable to varus and valgus testing as well as Lachman's and Drawer testing.  The examiner noted that there was no evidence of any callosities, breakdown, or usual shoe wear pattern that would indicate abnormal weight bearing.  The examiner also found that there was no ankylosis.  August 2008 X-rays of the right knee, reviewed by the November 2008 VA examiner, revealed mild/moderate joint effusion as well as moderate degenerative remodeling change.  The November 2008 VA examiner also noted that the Veteran had undergone multiple surgeries of the right knee including a prior partial meniscectomy.

VA treatment records show that the Veteran another partial medial meniscectomy of the right knee in November 2009.  The Veteran had a brace for the right knee at a follow up appointment one week after the surgery.  A VA treatment record dated in February 2010 noted that the Veteran complained of having severe pain since the meniscal repair surgery.  The Veteran reported that his pain was so severe that he could not sleep.  A nursing note date the same day in February 2010 also noted the Veteran's complaint that he had recently fallen on the right knee and heard a popping sound.  He reported that every time he tried to stand, his knee would give out and he would fall.  He reported that his knee brace was not helping.  He also reported that his pain medications were not helping and that he suffered throbbing pain rated as 10 out of 10 (10 being the worst pain). 

VA treatment records dated in July 2011 and August 2011 noted that the Veteran ambulated with a slow, steady gait without assistance.  In August 2011, the Veteran reported pain rated as an 8 out of 10. 

In September 2011, just days prior to the total knee arthroscopy, private treatment records noted that the Veteran had a marked limp favoring the right lower extremity, significant atrophy in the anterior right thigh, tenderness in the medial and lateral parapatellar areas, flexion to 100 degrees and active extension to only 20 degrees.  The private physician noted that the Veteran stopped motion due to pain. 

As an initial matter, the Board finds that the November 2008 VA examination report is adequate for rating purposes as the examiner measured the Veteran's right knee range of motion on active and passive motion and in "resisted" (i.e. weight-bearing) and non-resisted.  Further, the Board acknowledges that the examiner did not compare the right knee ranges of motion with those of the left knee; however, such was not required in this case as the Veteran's left knee is also disabled.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non weight-bearing.").  Moreover, a remand for another examination would only unduly delay resolution of the claim as any current evaluation of the right knee would not address the severity of the disability prior to the total knee arthroplasty.

Having reviewed all of the evidence, including in consideration of the DeLuca factors, the Board resolves doubt in the Veteran's favor and finds that he is entitled to a 30 percent disability rating for limitation of extension due to his pain with extension beginning at 20 degrees.  See November 2008 VA examination report, see also September 2011 private treatment record.  Although pain by itself is not a limitation of function, given the Veteran's reports of daily pain so severe that he was unable to sleep, the Board resolves doubt and finds that the Veteran's limitation of extension should be rated according to the point where his pain in extension begins, at 20 degrees.  Such limitation warrants a 30 percent disability rating under Diagnostic Code 5261.

The Board finds that the higher rating is warranted from the date of the claim as the limitation to 20 degrees was first noted at the November 2008 VA examination.  The Board has considered whether such increase is warranted during the "look back" period prior to the date of the claim for increase but finds that there is no evidence of limitation of extension to more than 10 degrees during the year prior to the filing of the claim for increase in July 2008.  Further, the AOJ has already resolved doubt in favor of the Veteran by granting the separate rating for limitation of extension from the date of the Veteran's claim rather than the later date of the November 2008 VA examination.  

The Board has considered whether any higher or separate ratings under any other applicable diagnostic codes; however, any additional separate or higher ratings are precluded by the "amputation rule."  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, DCs 5162, 5163, 5164.  Because the Veteran's disability is in the knee, or below the middle third of the thigh, the amputation rule precludes a schedular evaluation in excess of 60 percent.  

Here, the assignment of the 30 percent disability rating under Diagnostic Code 5261 brings the Veteran's combined disability rating for the right knee to 60 percent for the entire period prior to September 12, 2011.  Thus, additional higher or separate ratings may not be assigned.    

	b. Higher rating for total arthroplasty

As explained above, a June 2012 rating decision assigned the Veteran a temporary 100 percent disability rating for residuals of his total knee arthroplasty for the first year following the total knee replacement, and a 30 percent rating beginning November 1, 2012.  The Veteran asserts that he is entitled to a higher disability rating for the arthroplasty residuals from November 1, 2012. 

Diagnostic Code 5055 provides that a 30 percent rating is the minimum rating available after prosthetic replacement of a knee joint.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a. 

VA treatment records reflect findings that the Veteran was doing well after his knee replacement.  See October 2011 VA treatment record.  In April 2012, the Veteran reported that he experienced pain in the right knee, subjectively rated as a 5 out of 10 (with 10 being the worst pain), but denied any instability or giving way.  The VA physician noted that the Veteran had a steady gait at that time.  In August 2012, the Veteran reported that his right knee sometimes gives out but that he had no balance problems.  All of these reports were made during the period in which the Veteran's right knee residuals were rated as 100 percent disabling.

None of the VA treatment records or private treatment records dated since November 1, 2012 indicate that the Veteran has had severe painful motion or weakness.  To the contrary, in June 2015, a VA treatment provider noted that the Veteran had good range of motion in the right knee and no instability. 

The AOJ attempted to provide the Veteran with a VA examination to evaluate the right knee arthroplasty residuals, in accordance with the May 2015 remand directives, but as noted above, the Veteran did not attend the examination scheduled in February 2016.  There is no indication that the Veteran had good cause for missing the examination.  Review of the record indicates that notice of the examination was sent to the correct address. 
 
If the Veteran had attended the VA examination, it is possible that a VA examiner may have noted increased right knee symptoms.  Under 38 C.F.R. § 3.655(b), if VA cannot reach a determination on entitlement to the increased rating without an examination, and the Veteran does not attend the scheduled examination, VA shall make the determination based on the evidence of record.  
 
The evidence discussed above does not reflect severe painful motion or weakness (even with consideration of limitation of function and motion on repetitive use). Consequently, a 60 percent rating under Diagnostic Code 5055 is not warranted.

Regarding a rating in excess of 30 percent based on any intermediate degrees of residual weakness, pain, or limitation of motion, the Veteran's limitation of extension does not more nearly approximate or equate to extension limited to 30 degrees, the criterion for a higher 40 percent rating under Diagnostic Code 5261, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45.  To the contrary, the only range of motion findings during the relevant period indicate that the Veteran had "good" range of motion.  See June 2015 VA treatment record.  Although the treatment record did not specify the particular degree to which motion may have been limited, if any, there is no suggestion that the Veteran's extension was limited to 30 degrees.  Again, the Veteran was provided the opportunity for a VA examination where more precise range of motion findings may have been measured but did not attend the examination.  For these reasons, a rating in excess of 30 percent under Diagnostic Code 5261 is not warranted.

In addition, no ankylosis was reported or shown.  There is also no evidence of nonunion of the tibia and fibula.  Accordingly, Diagnostic Codes 5256 and 5262 are not for application.  38 C.F.R. § 4.71a.

As for whether the Veteran is entitled to a rating under any of the remaining diagnostic codes for the knee, Diagnostic Codes 5257, 5258, 5259, 5260, and 5263 are not for application as the maximum ratings under those codes are 30 percent or less. 

The Board has also considered whether the Veteran is entitled to a separate rating for scarring associated the total knee arthroplasty but finds that any such separate rating is not warranted.  Specifically, VA treatment records do not indicate that the Veteran had any right knee scar that was painful or unstable at any time.  In this regard, a June 2015 VA outpatient treatment record noted a scar consistent with the total knee arthroplasty surgery but did not indicate any abnormality or tenderness associated with the scar.  No other evidence of record indicates any contrary findings regarding any surgical scarring.  Once again, the AOJ attempted to provide the Veteran with a VA examination to address any potential scarring but the Veteran did not attend the examination.  For all of these reasons, the Board finds that the evidence does not support any of the criteria enumerated under 38 C.F.R. § 4.118, DCs 7800-7805 for a separate compensable rating for scarring at any time.

Based on the foregoing, the Board finds that the currently assigned 30 percent rating for the Veteran's right knee total arthroplasty residuals is appropriate, and that a preponderance of the evidence is against assigning a rating in excess of 30 percent. 38 U.S.C.A. § 5107 (b).


      c. Other considerations

In reaching these conclusions, the Board has also considered the Veteran's statements that he is entitled to higher ratings.  In this case, the Board finds that the Veteran is competent to report his experiences of pain, crepitus, locking, instability, and limitations that he observed through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a)(2).  Indeed, the Board considered these statements in its grant of a higher disability rating for limitation of extension for the period prior to September 12, 2011.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disabilities; however, the Board finds that his symptomatology has been stable throughout the currently assigned appeal periods.  Therefore, additional staged ratings for right knee disabilities are not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran reported in the September 2009 Substantive Appeal Form 9 that he believed he was entitled to TDIU benefits.  He did not specifically contend that such entitlement was due to the right knee alone.  In the December 2011 remand, the Board noted that the issue of entitlement to a TDIU had been raised but not yet adjudicated by the AOJ.  In January 2014, the AOJ sent notice to the Veteran regarding the requirements to support entitlement to TDIU and in June 2014, the AOJ denied the assignment of TDIU.  The Veteran did not appeal the decision and has not submitted any additional statements asserting that he is unemployable due solely to his right knee disability.  Rather, he has reported that he has not been able to work, and is in receipt of Social Security (SSA) disability, due to his claimed back disorder which is pending service-connection.  SSA records obtained in accordance with VA's duty to assist confirm that the Veteran is in receipt of SSA disability benefits due to his back disorder.  Moreover, as the clinical evidence of records fails to indicate that the Veteran's right knee disability alone renders him unemployable, the Board finds that the question of entitlement to a TDIU due solely to the right knee disability is not currently at issue. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  Indeed, the Board has afforded the Veteran the benefit of the doubt in finding that he is entitled to a 30 percent disability rating for limitation of extension for the entire period prior to September 12, 2011.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to higher or additional ratings prior to September 12, 2011, or after November 1, 2012.  To this extent, the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Service Connection 

In this case, the Veteran asserts that he has a left ankle disorder that was caused or aggravated by his service-connected right knee disability.  The AOJ also considered whether the Veteran may have a left ankle disorder due directly to service.  Therefore, the Board will address both theories of entitlement. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under any theory of entitlement, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the claim fails because there is no indication that the Veteran has a current left ankle disability.  In this regard, although VA treatment records contain notations of left ankle pain, there is no indication of a left ankle diagnosis.  The November 2008 VA examiner noted that X-rays of the left ankle, taken in conjunction with the November 2008 VA examination, were normal.

Private treatment records do not indicate a left ankle diagnosis.

In May 2015, the Board directed that the Veteran be provided with another VA examination to determine whether any current left ankle pain was attributable to a current diagnosis that was caused or aggravated by the right knee disability.  The AOJ substantially complied with the remand directive by affording the Veteran a VA examination in February 2016 that the Veteran did not attend. 

If the Veteran had attended the VA examination, it is possible that a VA examiner may have reached a diagnosis of the left ankle, but the Veteran did not appear for the examination.  A review of the file indicates that the VA medical center had the correct address for the Veteran on file.  The Veteran has not indicated that he did not receive notice of the examination.  Therefore, the Board finds that the AOJ substantially complied with the May 2015 remand directive to provide the Veteran with a VA examination.  Under 38 C.F.R. § 3.655, if VA cannot reach a determination on entitlement to service connection without such examination, and the Veteran does not attend the scheduled examination, VA shall make the determination based on the evidence of record.  

Here, the evidence of record does not indicate a diagnosis of a left ankle disorder other than pain.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Pain, in and of itself, is not a disability.  Id.  At this time, there is no competent evidence that the Veteran has a disease or injury relating to the left ankle.  

The Board acknowledges the Veteran's belief that he has a left ankle disorder.  Indeed, the Veteran is competent to report pain in the left ankle as he experiences such pain with his own senses.  See Layno, supra.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a left ankle disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, diagnosis of arthritis or other joint abnormalities requires more than just sensing pain, and in fact, requires evidence from diagnostic testing such as an X-ray.  None of the diagnostic testing in the record indicates a left ankle disability.  To the contrary, the November 2008 VA examiner noted a normal left ankle on examination. 

As no current diagnosis of a left ankle disability is shown, service connection cannot be granted for a left ankle disorder at this time.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine but there is no doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a rating in excess of 10 percent for right knee arthritis prior to September 12, 2011, is denied.  

Entitlement to a rating of 30 percent, but no higher, for right knee limitation of extension, effective July 28, 2008, is granted subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for a total arthroplasty of the right knee, from November 1, 2012, is denied.

Service connection for a left ankle disorder is denied. 


REMAND

With respect to the remaining issues of entitlement to service connection for the bilateral hips, left knee, and back disorders, further development is necessary.

In December 2011 and in May 2015, the Board remanded these claims, in pertinent part, for a VA examination to determine if any of the disorders were caused or aggravated by the service-connected right knee disability.  As discussed above, following the May 2015 remand, the AOJ attempted to afford the Veteran a VA examination in February 2016 to evaluate the claimed disorders, but the record indicates that the Veteran did not appear for the examination.  There is no indication that the Veteran was not notified of the examination.  In this regard, the VA medical center had the Veteran's correct address on file and neither the Veteran nor his attorney has indicated that he did not have notice of the examination.  

Under 38 C.F.R. § 3.655, in such circumstances, if VA cannot reach a determination on entitlement to service connection without such examination, VA shall make the determination based on the evidence of record.  In this case, the Board notes that while a VA opinion is required to determine whether there exists a relationship between the Veteran's current disabilities and his service-connected right knee disability, a physical examination may not be required.  Therefore, the Board finds the AOJ should make another attempt obtain a VA opinion only as to whether the aforementioned disorders were caused or aggravated by the service-connected right knee disability.  The examiner is advised that in the Veteran's Substantive Appeal Form 9, he set forth two theories for secondary service connection, including: (1) that the disabilities were caused or aggravated by the Veteran's altered gait or shifting weight due to the painful right knee disability; and/or (2) to the extent that to the extent that his claimed disorders are due to his being overweight, any weight problem is a direct result of sedentary living associated with the service-connected right knee disabilities.  

Further, with respect to the left knee disability, in records obtained in response to the May 2015 remand indicate that further development is required.  In this regard, a June 2015 VA treatment record contains a notation that a VA treatment provider discussed the cause of the Veteran's left knee disorder when the Veteran was treated with a steroid injection to the left knee.  In this regard, the VA treatment report regarding the left knee steroid injection contains a note that the VA treating physician discussed the etiology for "the [left knee] diagnosis" in great detail with the Veteran.  Unfortunately, the treatment provider did not restate the cause in the treatment record.  As such, clarification should be sought from the VA treatment provider.   

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the June 2015 VA treating physician who indicated that there had been discussion of the etiology of the left knee disability but did not clarify what that cause was in the treatment record.   

2.  Following the development listed in item 1 above, seek  VA opinions to determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral hip, left knee, and/or back disorder was caused or aggravated by the service-connected right knee disability.  

The electronic claims file must be available for review by the examiner.

In rendering these opinions, the examiner is to assume that service-connected right knee disability includes symptoms of an altered gait/limping.  The examiner is also asked to consider and discuss the Veteran's assertion that if any of these disorders are due to being overweight, any such weight problem was caused by the service-connected right knee disability because the Veteran was unable to exercise.  

The opinions should be supported by a clear rationale. 

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, a physical examination is required, etc.). 

If there are insufficient facts or data within the electronic claims file, the examiner should identify the information needed to provide the requested opinions. 

3.  After the development requested is completed (and any additional development that becomes necessary as a result of any new evidence received), the case should again be reviewed by the AOJ.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his attorney with a supplemental statement of the case and allow a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


